Citation Nr: 1134845	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-34 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


Entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  In pertinent part of that rating decision, the RO denied the claim for entitlement to service connection for hypertension. 

In his November 2006 substantive appeal (VA Form 9), the Veteran requested the opportunity to testify in support of his claim at a hearing held before a Veterans Law Judge.  In August 2007, however, the Veteran withdrew his request for a hearing, and he has not renewed his request to testify at a Board hearing since that time.  Thus, the Board finds that his request to testify at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.   

The Board remanded the matter in September 2010 to the Agency of Original Jurisdiction (AOJ) for additional development.  The AOJ was instructed to contact the Social Security Administration (SSA) to obtain copies of an administrative decision to award benefits from that agency and any supporting medical records for that determination.  Those records were obtained and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the matter on appeal must be remanded again for compliance with the Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2002). 

Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when aggravation of a nonservice- connected disorder is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board notes that service connection is currently in effect for major depressive disorder.  In the July 2011 informal brief, the Veteran's representative for the first time of record raised the assertion that the Veteran's hypertension is aggravated by his service-connected major depressive disorder.  The Veteran's representative also cited to medical literature that links hypertension to stress associated with mental health disorders.  While such general medical literature is not specific to the Veteran and it has little probative value in this issue, such argument has not yet been considered by the RO.  The RO has only adjudicated the Veteran's claim for entitlement to service connection for hypertension on a direct basis.  Further, the Board notes that the Veteran has not been provided with notice of the requirements for entitlement to service connection on a secondary basis. 

In light of what the Veteran has raised as a new theory of secondary service connection, the matter must be remanded back to the RO (via the Appeals Management Center (AMC)) in order to provide the Veteran with notice of the requirements for service connection under a secondary theory of entitlement and to allow the RO with an opportunity to consider this argument in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (the Board cannot addresses a question that has not been addressed by the agency of original jurisdiction, without considering whether the veteran has been prejudiced).

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).
	
Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should furnish the Veteran with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate the issue on appeal under a secondary service connection theory of entitlement.

2.  The RO/AMC should review the claims folder and determine whether any additional development, including a VA examination, is indicated. 

3.  Thereafter, readjudicate the issue on appeal, to include a secondary theory of entitlement under 38 C.F.R. § 3.310.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


